 

_—__ FILED —.__ RECO YED
_—__ ENTERED —___ SERVED ON
COUNSEL/PALTIES OF RECORD;

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT MAY 24 2019
DISTRICT OF NEVADA
CLERK US DISTRICT COURT
aoa DISTRICT OF NEVADA
BY: DEPUTY

UNITED STATES OF AMERICA, )

)  2:05-CR-215-KJD-GWF
Plaintiff, )
)
VS. )
)
ZACHERY WRIGHT )
)
Defendant. )

 

ORDER

 

The matter before the court is to clarify the order of restitution previously entered as part
of the Judgment in a Criminal Case (ECF#67), sentencing having been imposed on October 31,
2007. Upon further review of the restitution order in this matter, the specifics needed to
complete the order of restitution were not made a part of the Judgment. Therefore, good cause

appearing,

IT IS ORDERED that the defendant shall make restitution to the following payee(s}
listed below:

Name of Payee: BANK OF AMERICA
Amount of Restitution: $16,442.97

Total Amount of Restitution ordered: $16,442.97**
*# Ioint and Several with Co-defendants Margaret Drozewski and Walter King
Dated this te day of May, 2019.

om

UNITED STATES DISTRICT JUDGE
